McALLISTER, C. J.,
specially concurring.
Plea bargaining at its best is a questionable practice and when indulged in by a judge is deplorable.① However, because of the plea of guilty we cannot reach the problem in this case, and I concur in the majority opinion. The effect of the plea bargaining in this case can be considered only if raised in a subsequent proceeding.

United States v. Gilligan, 256 F Supp 244 (1966); Wright, The New Role of Defense Counsel under Escobedo and Miranda, 52 ABAJ (Dec 1966); 112 U Pa L Rev 865.